Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed June 30, 2022 is acknowledged.  Claims 2-3, 5-8, 11, 13-16, 20-21 and 24-36 are canceled. Claims 1, 4, 9-10, 12, 17-19, 22-23 and 37 are amended. Claims 38-57 are newly added. Claims 1, 4, 9-10, 12, 17-19, 22-23, 37 and new claims 38-57 are pending. Election was made without traverse in the reply filed on 12/16/20. 
3.	Newly submitted claims 38-42 and 44-56 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the humanized antibody or antigen-binding fragment thereof comprising different SEQ ID NOs: for the HCVR and LCVR differ with respect its amino acid sequences and composition from the elected SEQ ID NOs: 46 and 66 for the HCVR and LCVR, and so are the effects for the reasons set forth in restriction and election requirement dated 10/16/20. Applicant elected SEQ ID NOs:46 and 66 for the HCVR and LCVR without traverse on 12/16/20 and thus, the rest of the recited SEQ ID NOs: for the HCVR and LCVR are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-42 and 44-56 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	Claims 1, 4, 9-10, 12, 17-19, 22-23, 37, 43 and 57 are under examination with respect to SEQ ID NO:46 for HCVR and SEQ ID NO:66 for LCVR in this office action.
5.	Applicant’s arguments filed on June 30, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6.	The objection to claims 24-25, 30-31 and 33-35 is moot because the claims are canceled. 
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claim is canceled. 
 The rejection of claims 5, 8 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
The provisional rejection of claims 5, 8 and 16 on the ground of nonstatutory double patenting over claims 51-53 and 57-73 of copending Application No.16318605 is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on June 30, 2022, the following rejections are maintained.
Claim Objections
7.	Claims 1 and 4 are objected to because of the following informalities:  the recitation “the amino acid sequence ofSEQ ID NO:42” recited in claim 1 is grammatically awkward. In addition, the limitation “antigen binding fragment thereof” recited in claim 1 does not have a constant region. However, claim 1 recites “wherein the chimeric….antibody or antigen binding fragment thereof comprises a constant human IgG region domain”. Further, the limitation ‘a light chain variable region comprising SEQ ID NO:x” recited in claims 1 and 4 is not a protein molecule or a light variable region of an antibody because the limitation “SEQ ID NO:x” is only texts, not a protein molecule. The proper recitation should be “a light chain variable region comprising the amino acid sequence of SEQ ID NO:x”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 9-10, 12, 17-19, 22-23, 37, 43 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 10 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, claims 1, 4, 9-10, 12, 17-19, 22-23, 37, 43 and 57 are still indefinite because:
i. Claim 1 recites “wherein the chimeric….antibody or antigen binding fragment thereof comprises a constant human IgG region domain”. However, an antigen binding fragment, such as ScFV or VHH/VH does not contain a constant region domain and Fab only contains VH-CH1 and VL-CL1, not the CH1-3 of IgG, which renders the claim indefinite. 
ii. the rest of the claims are indefinite as depending from an indefinite claim 1. 
Accordingly, the rejection of claims 1, 4, 9-10, 12, 17-19, 22-23, 37, 43 and 57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9-10, 12, 17-19, 22-23, 37, 43 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 1, 4, 9-10, 12, 17-19, 22-23, 37, 43 and 57 as amended encompass a genus of antigen-binding fragments “comprising the recited SEQ ID NOs: for a heavy chain variable region (VH) and a light chain variable region, and also comprising a constant human IgG region domain. In addition, claim 57 encompass structurally and functionally undefined variants of SEQ ID NO:70 or 72 with at least 80%, 90% or 95% sequence identity to SEQ ID NO:70 or 72. 
The specification fails to provide sufficient species for the broad genus of the claimed antigen binding fragments comprising the recited VH and VL and a constant human IgG region domain or the broad genus of structurally and functionally undefined variants of SEQ ID NO:70 or 72 with at least 80%, 90% or 95% sequence identity to SEQ ID NO:70 or 72.
On p. 10-11 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient descriptive information or evidence to demonstrate that Applicant is in possession of the claimed genus of  antigen binding fragments comprising the recited SEQ ID NOs: for a VH and a VL and also comprising a constant human IgG region domain and the claimed genus of structurally and functionally undefined variants of SEQ ID NO:70 or 72 with at least 80%, 90% or 95% sequence identity to SEQ ID NO:70 or 72 because:
i. The structural and functional relationship or correlation between the claimed antigen binding fragments comprising “the recited VH and VL and a constant human IgG region domain” and antigen-binding fragments that are defined as without a constant region domain is unknown in view of Janda et al. (see p. Front. in Microbiol. 2016. doi:10.3389/fmicb.2016.00022).
ii. The structural and functional relationship or correlation between SEQ ID NO:70 or 72 and variants with at least 80%, 90% or 95% sequence identity to SEQ ID NO:70 or 72 is unknown.
iii. As previously made of record, an antibody or antigen-binding fragment must comprise all 6 CDRs arranged in a specific order in order to maintain the claimed antigen binding specificity and affinity or features or characteristics. In addition, based on antibody technology known in the art, the limitation “antigen-binding fragments” is defined as Fab, scFv and VHH/VH or Fab, Fab' F(ab')2, Fd, Fv and single domain antibody fragments and as also described in paragraph [0160] of the instant specification. The ScFV or VHH/VH do not contain a constant region domain and Fab only contains VH-CH1 and VL-CL1, not the CH1-3 of IgG or random CH2 or CH3 combination in view of Janda et al. (Figure 1, Front. in Microbiol. 2016. doi:10.3389/fmicb.2016.00022) and Nelson (Figure 1; Mab; 2010; 2: 77-83). Neither the specification nor the prior art teaches the structural and functional relationship or correlation between the claimed antigen-binding fragments comprising the claimed VH and VL and any constant human IgG region domain, and Fab, scFv and VHH/VH. 
iv. The specification fails to teach what other common structures and amino acid sequences are required by the claimed variants with at least 80%, 90% or 95% sequence identity to SEQ ID NO:70 or 72.  Thus, a skilled artisan cannot envision the functional correlation between the claimed genus and the claimed invention in view of Janda et al. (Front. in Microbiol. 2016. doi:10.3389/fmicb.2016.00022), Nelson (Mab; 2010; 2: 77-83), MacCallum et al. (1996), Pascalis et al. (2002), Casset et al. (2003), Vajdos et al. (2002), Holm et al. (2007), Chen et al. (1999) and Wu et al. (1999), Burgess et al. (1990), Bowie et al. (1990), Pawson et al. (2003), Alaoui-lsmaili et al. (2009), Guo et al. (2004) and Rudikoff et al. (1982).  
Since the specification fails to provide sufficient species for the broad genus of antigen-binding fragments comprising the claimed VH and VL and a constant human IgG region domain or  the broad genus of variants of with at least 80%, 90% or 95% sequence identity to SEQ ID NO:70 or 72, and the common characteristics/features/amino acid sequences of the claimed antigen-binding fragments comprising the claimed VH and VL and a constant human IgG region domain or the claimed variants are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.  
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
 As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antigen-binding fragments comprising the claimed VH and VL and a constant human IgG region domain or the claimed variants with at least 80%, 90% or 95% sequence identity to SEQ ID NO:70 or 72, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. 
Therefore, the claimed antigen-binding fragments or variants with at least 80%, 90% or 95% sequence identity to SEQ ID NO:70 or 72 thereof have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1, 4, 9-10, 12, 16-19, 22-23, 37, 43 and 57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.	

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 9-10, 12, 17-19, 22-23, 37 and 57 are provisionally rejected on the ground of nonstatutory double patenting over claims 51-53, 57-66 and 70-73 of copending Application No.16318605. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p.11-12 of the response, Applicant argues that the claimed antibody requires a constant human IgG region domain whereas the antibodies mentioned in the copending Application No.16318605 are not identified as comprising a constant human domain. In addition, Applicant argues that this constant human domain unexpected increases binding affinity of the antibodies to oligomeric Abeta because the chimeric and humanized antibodies had a KD of ~2x1011 for the cyclic peptide compared to a KD of 4x10-10 of the mouse monoclonal antibody and an improved affinity for oligomeric Abeta and cites paragraph [00282] of the instant specification in support of the arguments.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§ 804 and MPEP §2131, claims 1, 4, 9-10, 12, 17-19, 22-23, 37 and 57 are unpatentable over the claims of copending Application Nos. 16/318605 because the claimed humanized and chimeric antibodies are related to antibody 301-17 comprising SEQ ID NOs:74-79 for HCDR1-3 and LCDR1-3, and the antibodies recited in the claims of  copending Application No. 16/318605 also include humanized and chimeric antibodies related to antibody 301-17 and comprising the sequences of instant SEQ ID NOs: 42 and 56 for VH and VL as recited in instant claims (see the sequence alignment below and paragraphs [0032]; [0034]-[0035]; [0073]; [0137]-[0138]; [0148]-[0149]; [0166] and claims 58-59 in 16/318605). Based on the specification, the antibodies used in the method and recited in the claims of copending Application No. 16/318605 also encompass a human IgG constant region comprising SEQ ID NO:70 or 72 or variants with at least 80%, 90% or 95% identity to SEQ ID NO:70 or 72 (see paragraphs [0156] of the published specification in copending Application No. 16/318605). Thus, while not identical, the claims of the instant application and copending Application Nos. 16/318605 encompass humanized and chimeric Abeta antibodies overlapping in scope. Accordingly, the rejection of claims 1, 4, 9-10, 12, 17-19, 22-23, 37 and 57 on the ground of nonstatutory double patenting as being unpatentable over claims 51-53, 57-66 and 70-73 of copending Application No.16318605 is maintained.



Conclusion

11.	NO CLAIM IS ALLOWED.


VH

SEQ ID NO:46	 1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
SEQ ID NO:42	 1 QVQLQQPGAELVKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
SEQ ID NO:44	 1 QVQLVQSGAELKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
SEQ ID NO:48	 1 QVQLVQSGAEVKKPGASVKVSCKASGYSFTSYWINWVRQRPGQGLEWIGDVHPGRGVSTY 60
SEQ ID NO:50	 1 QVQLVQSGAEVKKPGASVKVSCKASGYSFTSYWINWVRQRPGQGLEWIGDVHPGRGVSTY 60
SEQ ID NO:52	 1 QVQLVQSGAEVKKPGASVKVSCKASGYSFTSYWINWVRQRPGQGLEWMGDVHPGRGVSTY 60

SEQ ID NO:46	61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
SEQ ID NO:42	61 NAKFKSKATLTLDTSSSTAYMQLSSLTSEDSAVYYCSRSHGNTYWFFDVWGAGTTVTVSS 120
SEQ ID NO:44	61 NAKFKSRATLTLDTSISTAYMQLSSLTSEDSAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
SEQ ID NO:48	61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
SEQ ID NO:50	61 NAKFKSRVTLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
SEQ ID NO:52	61 NAKFKSRVTLTRDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120

VL
SEQ ID NO:66	 1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60
SEQ ID NO:56	 1 DVLMTQTPLSLPVSLGDQASISCRSSQSIVHSNGNTYLEWYLQKPGQSPKLLIYKVSNRF 60
SEQ ID NO:64	 1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYLQRPGQSPKLLIYKVSNRF 60
SEQ ID NO:68	 1 DVVMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60

SEQ ID NO:66	61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112
SEQ ID NO:56	61 SGVPDRFSGSGSGTDFTLKISRVEAEDLGVYYCFQGSHVPFTFGSGTKLEIK 112
SEQ ID NO:64	61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112
SEQ ID NO:68	61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112


12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:42
US-16-318-605-42
; Sequence 42, Application US/16318605
; Publication No. US20200172602A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  APPLICANT:PROMIS NEUROSCIENCES, INC.
;  TITLE OF INVENTION: ANTIBODIES FOR ABETA
;  FILE REFERENCE: 27108-P50442US04
;  CURRENT APPLICATION NUMBER: US/16/318,605
;  CURRENT FILING DATE: 2019-01-17
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/363566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/443766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507587
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: 62/507633
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 95
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 42
;  LENGTH: 120
;  TYPE: PRT
;  ORGANISM: Mus Musculus
US-16-318-605-42

  Query Match             100.0%;  Score 643;  DB 20;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQPGAELVKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQPGAELVKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60

Qy         61 NAKFKSKATLTLDTSSSTAYMQLSSLTSEDSAVYYCSRSHGNTYWFFDVWGAGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NAKFKSKATLTLDTSSSTAYMQLSSLTSEDSAVYYCSRSHGNTYWFFDVWGAGTTVTVSS 120

SEQ ID NO:56
US-16-318-605-56
; Sequence 56, Application US/16318605
; Publication No. US20200172602A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  APPLICANT:PROMIS NEUROSCIENCES, INC.
;  TITLE OF INVENTION: ANTIBODIES FOR ABETA
;  FILE REFERENCE: 27108-P50442US04
;  CURRENT APPLICATION NUMBER: US/16/318,605
;  CURRENT FILING DATE: 2019-01-17
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/363566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/443766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507587
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: 62/507633
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 95
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 56
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Mus Musculus
US-16-318-605-56

  Query Match             100.0%;  Score 584;  DB 20;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVLMTQTPLSLPVSLGDQASISCRSSQSIVHSNGNTYLEWYLQKPGQSPKLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVLMTQTPLSLPVSLGDQASISCRSSQSIVHSNGNTYLEWYLQKPGQSPKLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDLGVYYCFQGSHVPFTFGSGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDLGVYYCFQGSHVPFTFGSGTKLEIK 112

SEQ ID NO:46
US-16-148-601-158
; Sequence 158, Application US/16148601
; Patent No. 10751382
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US03
;  CURRENT APPLICATION NUMBER: US/16/148,601
;  CURRENT FILING DATE: 2018-10-01
;  PRIOR APPLICATION NUMBER: 15/808,842
;  PRIOR FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 158
;  LENGTH: 120
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-16-148-601-158

  Query Match             100.0%;  Score 642;  DB 3;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60

Qy         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120

US-15-808-842-158
; Sequence 158, Application US/15808842
; Publication No. US20180125920A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US02
;  CURRENT APPLICATION NUMBER: US/15/808,842
;  CURRENT FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 158
;  LENGTH: 120
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-808-842-158

  Query Match             100.0%;  Score 642;  DB 17;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60

Qy         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120

US-16-148-601-158
; Sequence 158, Application US/16148601
; Publication No. US20190151401A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US03
;  CURRENT APPLICATION NUMBER: US/16/148,601
;  CURRENT FILING DATE: 2018-10-01
;  PRIOR APPLICATION NUMBER: 15/808,842
;  PRIOR FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 158
;  LENGTH: 120
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-16-148-601-158

  Query Match             100.0%;  Score 642;  DB 19;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60

Qy         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120


RESULT 3
US-16-318-605-46
; Sequence 46, Application US/16318605
; Publication No. US20200172602A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  APPLICANT:PROMIS NEUROSCIENCES, INC.
;  TITLE OF INVENTION: ANTIBODIES FOR ABETA
;  FILE REFERENCE: 27108-P50442US04
;  CURRENT APPLICATION NUMBER: US/16/318,605
;  CURRENT FILING DATE: 2019-01-17
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/363566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/443766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507587
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: 62/507633
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 95
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 46
;  LENGTH: 120
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-16-318-605-46

  Query Match             100.0%;  Score 642;  DB 20;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60

Qy         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120

BEY94525
ID   BEY94525 standard; protein; 120 AA.
XX
AC   BEY94525;
XX
DT   22-MAR-2018  (first entry)
XX
DE   Anti-A-beta humanized antibody heavy chain variable region, SEQ 46.
XX
KW   A-beta; Beta amyloid; alzheimers disease; amyloid beta;
KW   antibody production; antibody therapy; heavy chain variable region;
KW   humanized antibody; hybridoma; immuno-diagnosis; immunoconjugate;
KW   neuroprotective; nootropic; protein detection; protein quantitation;
KW   therapeutic.
XX
OS   Mus musculus.
OS   Synthetic.
XX
CC PN   WO2018014126-A1.
XX
CC PD   25-JAN-2018.
XX
CC PF   18-JUL-2017; 2017WO-CA050866.
XX
PR   18-JUL-2016; 2016US-0363566P.
PR   09-NOV-2016; 2016WO-CA051303.
PR   08-JAN-2017; 2017US-0443766P.
PR   17-MAY-2017; 2017US-0507587P.
PR   17-MAY-2017; 2017US-0507633P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2018-07401E/10.
XX
CC PT   Isolated antibody treating Alzheimer's disease, comprises light chain 
CC PT   variable region and heavy chain variable region which are fused, where 
CC PT   heavy chain and light chain variable region comprises complementarity 
CC PT   determining regions.
XX
CC PS   Disclosure; SEQ ID NO 46; 68pp; English.
XX
CC   The present invention relates to a novel anti-amyloid beta (A-beta) 
CC   antibody useful for treating Alzheimer's disease. The invention also 
CC   provides: an immunoconjugate, which comprises the antibody and a 
CC   detectable label or cytotoxic agent; a composition, which comprises the 
CC   antibody, or immunoconjugate with a diluent; a nucleic acid molecule, 
CC   which encodes the antibody; a vector, which comprises the nucleic acid 
CC   molecule; a cell, which expresses an antibody, where the cell is a 
CC   hybridoma having the vector; a kit, which comprises the antibody, nucleic
CC   acid molecule, vector or cell; a method for producing the anti-A-beta 
CC   antibody; a method for determining A-beta in a biological sample; a 
CC   method for measuring a level of A-beta in a subject; a method for 
CC   inhibiting beta oligomer propagation; and a hybridoma cell or cell line. 
CC   The present sequence represents an anti-A-beta humanized antibody heavy 
CC   chain variable region, where the antibody is useful for treating 
CC   Alzheimer's disease.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 642;  DB 26;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60

Qy         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120

BIM09240
ID   BIM09240 standard; protein; 120 AA.
XX
AC   BIM09240;
XX
DT   10-DEC-2020  (first entry)
XX
DE   AAV particle bispecific antibody amino acid, SEQ ID 10648.
XX
KW   antibody; antibody therapy; heavy chain variable region;
KW   prophylactic to disease; therapeutic; vectorized antibody.
XX
OS   Synthetic.
XX
CC PN   WO2020223279-A1.
XX
CC PD   05-NOV-2020.
XX
CC PF   29-APR-2020; 2020WO-US030360.
XX
PR   29-APR-2019; 2019US-0839891P.
PR   12-JUN-2019; 2019US-0860295P.
PR   28-OCT-2019; 2019US-0926706P.
PR   30-MAR-2020; 2020US-0002008P.
PR   30-MAR-2020; 2020US-0002011P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Hou J,  Shu Y,  Carter T,  Sah DW,  Yen P,  Ward DT,  Crimins JL;
XX
DR   WPI; 2020-A7091D/097.
XX
CC PT   Adeno-associated viral (AAV) particle for treating influenza, comprises 
CC PT   capsid and viral genome comprising inverted terminal repeat (ITR) 
CC PT   sequence region, promoter sequence region, polyA sequence region, and 
CC PT   payload region.
XX
CC PS   Claim 31; SEQ ID NO 10648; 824pp; English.
XX
CC   The present invention relates to vectorized antibodies (vAB), and more 
CC   specifically, to an adeno-associated viral (AAV) particle for treating a 
CC   disease or disorder. The AAV particle comprises a capsid and a viral 
CC   genome comprising a 5' inverted terminal repeat (ITR) sequence region, at
CC   least one promoter sequence region, a polyA sequence region, a 3'-ITR 
CC   sequence region, and at least one payload region comprising a 1st nucleic
CC   acid sequence encoding an antibody, an antibody fragment or an antibody 
CC   variant. The AAV particle is useful for producing an antibody in a 
CC   subject; for expressing an antibody in a cell or tissue; and for 
CC   preparing pharmaceutical composition for preventing or treating disease 
CC   or disorder selected from diseases caused by John Cunningham virus (JCV),
CC   influenza, hepatitis A, hepatitis B, hepatitis D, hepatitis E, 
CC   respiratory syncytial virus (RSV), herpes simplex virus 1, herpes simplex
CC   virus 2, human cytomegalovirus, Epstein-Barr virus, varicella zoster 
CC   virus, coronavirus, Poxvirus, Enterovirus 71, rubella virus, human 
CC   papillomavirus, Pseudomonas aeruginosa, Streptococcus bacteria, 
CC   Staphylococcus bacteria, Clostridium tetani, Bordetella, Mycobacterium, 
CC   Francisella tularensis, Toxoplasma gondii, Candida yeast, ricin, Bacillus
CC   anthracis, shiga toxin, shiga-like toxin, botulinum toxins, chikungunya 
CC   virus, dengue virus, Trypanosoma cruzi, rabies virus, Plasmodium 
CC   falciparum, ebola virus, Marburg virus, West Nile virus, Yellow Fever 
CC   virus, Japanese encephalitis virus, St. Louis encephalitis virus, 
CC   rotavirus, Norwalk virus, Campylobacter jejuni, Clostridium difficile, 
CC   Entamoeba histolytica, Helicobacter pylori, and enterotoxin B, 
CC   Parkinson's disease, dementia with Lewy Bodies, multiple system atrophy, 
CC   decreased muscle mass, decreased muscle strength, decreased muscle 
CC   function, spinal muscular atrophy, Alzheimer's disease, Huntington's 
CC   disease, multiple sclerosis, amyotrophic lateral sclerosis, stroke, 
CC   migraine, pain, neuropathies, psychiatric disorders, cancer, ocular 
CC   diseases, systemic diseases of the blood, systemic diseases of the heart,
CC   systemic diseases of the bone, immune system, autoimmune disease, 
CC   inflammation disorders and inflammation.
XX
SQ   Sequence 120 AA;

  Query Match             100.0%;  Score 642;  DB 31;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60

Qy         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120

BEY94527
ID   BEY94527 standard; protein; 120 AA.
XX
AC   BEY94527;
XX
DT   22-MAR-2018  (first entry)
XX
DE   Anti-A-beta humanized antibody heavy chain variable region, SEQ 48.
XX
KW   A-beta; Beta amyloid; alzheimers disease; amyloid beta;
KW   antibody production; antibody therapy; heavy chain variable region;
KW   humanized antibody; hybridoma; immuno-diagnosis; immunoconjugate;
KW   neuroprotective; nootropic; protein detection; protein quantitation;
KW   therapeutic.
XX
OS   Mus musculus.
OS   Synthetic.
XX
CC PN   WO2018014126-A1.
XX
CC PD   25-JAN-2018.
XX
CC PF   18-JUL-2017; 2017WO-CA050866.
XX
PR   18-JUL-2016; 2016US-0363566P.
PR   09-NOV-2016; 2016WO-CA051303.
PR   08-JAN-2017; 2017US-0443766P.
PR   17-MAY-2017; 2017US-0507587P.
PR   17-MAY-2017; 2017US-0507633P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2018-07401E/10.
XX
CC PT   Isolated antibody treating Alzheimer's disease, comprises light chain 
CC PT   variable region and heavy chain variable region which are fused, where 
CC PT   heavy chain and light chain variable region comprises complementarity 
CC PT   determining regions.
XX
CC PS   Disclosure; SEQ ID NO 48; 68pp; English.
XX
CC   The present invention relates to a novel anti-amyloid beta (A-beta) 
CC   antibody useful for treating Alzheimer's disease. The invention also 
CC   provides: an immunoconjugate, which comprises the antibody and a 
CC   detectable label or cytotoxic agent; a composition, which comprises the 
CC   antibody, or immunoconjugate with a diluent; a nucleic acid molecule, 
CC   which encodes the antibody; a vector, which comprises the nucleic acid 
CC   molecule; a cell, which expresses an antibody, where the cell is a 
CC   hybridoma having the vector; a kit, which comprises the antibody, nucleic
CC   acid molecule, vector or cell; a method for producing the anti-A-beta 
CC   antibody; a method for determining A-beta in a biological sample; a 
CC   method for measuring a level of A-beta in a subject; a method for 
CC   inhibiting beta oligomer propagation; and a hybridoma cell or cell line. 
CC   The present sequence represents an anti-A-beta humanized antibody heavy 
CC   chain variable region, where the antibody is useful for treating 
CC   Alzheimer's disease.
XX
SQ   Sequence 120 AA;

  Query Match             98.9%;  Score 635;  DB 26;  Length 120;
  Best Local Similarity   98.3%;  
  Matches  118;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKMSCKASGYSFTSYWINWVKQRPGQGLEWIGDVHPGRGVSTY 60
              |||||||||||||||||||:|||||||||||||||||:||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYSFTSYWINWVRQRPGQGLEWIGDVHPGRGVSTY 60

Qy         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NAKFKSRATLTLDTSISTAYMELSSLRSEDTAVYYCSRSHGNTYWFFDVWGQGTTVTVSS 120	

SEQ ID NO:66
BEY94545
ID   BEY94545 standard; protein; 112 AA.
XX
AC   BEY94545;
XX
DT   22-MAR-2018  (first entry)
XX
DE   Anti-A-beta humanized antibody light chain variable region, SEQ 66.
XX
KW   A-beta; Beta amyloid; alzheimers disease; amyloid beta;
KW   antibody production; antibody therapy; humanized antibody; hybridoma;
KW   immuno-diagnosis; immunoconjugate; light chain variable region;
KW   neuroprotective; nootropic; protein detection; protein quantitation;
KW   therapeutic.
XX
OS   Mus musculus.
OS   Synthetic.
XX
CC PN   WO2018014126-A1.
XX
CC PD   25-JAN-2018.
XX
CC PF   18-JUL-2017; 2017WO-CA050866.
XX
PR   18-JUL-2016; 2016US-0363566P.
PR   09-NOV-2016; 2016WO-CA051303.
PR   08-JAN-2017; 2017US-0443766P.
PR   17-MAY-2017; 2017US-0507587P.
PR   17-MAY-2017; 2017US-0507633P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2018-07401E/10.
XX
CC PT   Isolated antibody treating Alzheimer's disease, comprises light chain 
CC PT   variable region and heavy chain variable region which are fused, where 
CC PT   heavy chain and light chain variable region comprises complementarity 
CC PT   determining regions.
XX
CC PS   Disclosure; SEQ ID NO 66; 68pp; English.
XX
CC   The present invention relates to a novel anti-amyloid beta (A-beta) 
CC   antibody useful for treating Alzheimer's disease. The invention also 
CC   provides: an immunoconjugate, which comprises the antibody and a 
CC   detectable label or cytotoxic agent; a composition, which comprises the 
CC   antibody, or immunoconjugate with a diluent; a nucleic acid molecule, 
CC   which encodes the antibody; a vector, which comprises the nucleic acid 
CC   molecule; a cell, which expresses an antibody, where the cell is a 
CC   hybridoma having the vector; a kit, which comprises the antibody, nucleic
CC   acid molecule, vector or cell; a method for producing the anti-A-beta 
CC   antibody; a method for determining A-beta in a biological sample; a 
CC   method for measuring a level of A-beta in a subject; a method for 
CC   inhibiting beta oligomer propagation; and a hybridoma cell or cell line. 
CC   The present sequence represents an anti-A-beta humanized antibody light 
CC   chain variable region, where the antibody is useful for treating 
CC   Alzheimer's disease.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 587;  DB 26;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112
BEY94547
ID   BEY94547 standard; protein; 112 AA.
XX
AC   BEY94547;
XX
DT   22-MAR-2018  (first entry)
XX
DE   Anti-A-beta humanized antibody light chain variable region, SEQ 68.
XX
KW   A-beta; Beta amyloid; alzheimers disease; amyloid beta;
KW   antibody production; antibody therapy; humanized antibody; hybridoma;
KW   immuno-diagnosis; immunoconjugate; light chain variable region;
KW   neuroprotective; nootropic; protein detection; protein quantitation;
KW   therapeutic.
XX
OS   Mus musculus.
OS   Synthetic.
XX
CC PN   WO2018014126-A1.
XX
CC PD   25-JAN-2018.
XX
CC PF   18-JUL-2017; 2017WO-CA050866.
XX
PR   18-JUL-2016; 2016US-0363566P.
PR   09-NOV-2016; 2016WO-CA051303.
PR   08-JAN-2017; 2017US-0443766P.
PR   17-MAY-2017; 2017US-0507587P.
PR   17-MAY-2017; 2017US-0507633P.
XX
CC PA   (UYBR ) UNIV BRITISH COLUMBIA.
XX
CC PI   Cashman NR,  Plotkin SS;
XX
DR   WPI; 2018-07401E/10.
XX
CC PT   Isolated antibody treating Alzheimer's disease, comprises light chain 
CC PT   variable region and heavy chain variable region which are fused, where 
CC PT   heavy chain and light chain variable region comprises complementarity 
CC PT   determining regions.
XX
CC PS   Disclosure; SEQ ID NO 68; 68pp; English.
XX
CC   The present invention relates to a novel anti-amyloid beta (A-beta) 
CC   antibody useful for treating Alzheimer's disease. The invention also 
CC   provides: an immunoconjugate, which comprises the antibody and a 
CC   detectable label or cytotoxic agent; a composition, which comprises the 
CC   antibody, or immunoconjugate with a diluent; a nucleic acid molecule, 
CC   which encodes the antibody; a vector, which comprises the nucleic acid 
CC   molecule; a cell, which expresses an antibody, where the cell is a 
CC   hybridoma having the vector; a kit, which comprises the antibody, nucleic
CC   acid molecule, vector or cell; a method for producing the anti-A-beta 
CC   antibody; a method for determining A-beta in a biological sample; a 
CC   method for measuring a level of A-beta in a subject; a method for 
CC   inhibiting beta oligomer propagation; and a hybridoma cell or cell line. 
CC   The present sequence represents an anti-A-beta humanized antibody light 
CC   chain variable region, where the antibody is useful for treating 
CC   Alzheimer's disease.
XX
SQ   Sequence 112 AA;

  Query Match             99.5%;  Score 584;  DB 26;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  111;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60
              ||:|||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVVMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112

US-15-808-842-178
; Sequence 178, Application US/15808842
; Publication No. US20180125920A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US02
;  CURRENT APPLICATION NUMBER: US/15/808,842
;  CURRENT FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 178
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-15-808-842-178

  Query Match             100.0%;  Score 587;  DB 17;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112

US-16-148-601-178
; Sequence 178, Application US/16148601
; Publication No. US20190151401A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  TITLE OF INVENTION: METHODS FOR PREVENTING AND TREATING A-BETA OLIGOMER-ASSOCIATED
;  TITLE OF INVENTION:AND/OR -INDUCED DISEASES AND CONDITIONS
;  FILE REFERENCE: 7685-P53259US03
;  CURRENT APPLICATION NUMBER: US/16/148,601
;  CURRENT FILING DATE: 2018-10-01
;  PRIOR APPLICATION NUMBER: 15/808,842
;  PRIOR FILING DATE: 2017-11-09
;  PRIOR APPLICATION NUMBER: 62/507,633
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051300
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051305
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/443,766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507,587
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 202
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 178
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-16-148-601-178

  Query Match             100.0%;  Score 587;  DB 19;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112

US-16-318-605-66
; Sequence 66, Application US/16318605
; Publication No. US20200172602A1
; GENERAL INFORMATION
;  APPLICANT: THE UNIVERSITY OF BRITISH COLUMBIA
;  APPLICANT:PROMIS NEUROSCIENCES, INC.
;  TITLE OF INVENTION: ANTIBODIES FOR ABETA
;  FILE REFERENCE: 27108-P50442US04
;  CURRENT APPLICATION NUMBER: US/16/318,605
;  CURRENT FILING DATE: 2019-01-17
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050866
;  PRIOR FILING DATE: 2017-07-18
;  PRIOR APPLICATION NUMBER: 62/363566
;  PRIOR FILING DATE: 2016-07-18
;  PRIOR APPLICATION NUMBER: PCT/CA2016/051303
;  PRIOR FILING DATE: 2016-11-09
;  PRIOR APPLICATION NUMBER: 62/443766
;  PRIOR FILING DATE: 2017-01-08
;  PRIOR APPLICATION NUMBER: 62/507587
;  PRIOR FILING DATE: 2017-05-17
;  PRIOR APPLICATION NUMBER: 62/507633
;  PRIOR FILING DATE: 2017-05-17
;  NUMBER OF SEQ ID NOS: 95
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 66
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-16-318-605-66

  Query Match             100.0%;  Score 587;  DB 20;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVLMTQSPLSLPVTLGQPASISCRSSQSIVHSNGNTYLEWYQQRPGQSPRLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCFQGSHVPFTFGQGTKLEIK 112


13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
July 16, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649